PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and the respondent's Answer.
Claimant seeks $69,289.25 for providing food services in May 1998 to Mt. Olive Correctional Center, a facility of the respondent. The documentation for these services was not processed for payment within the appropriate fiscal year; therefore, the claimant has not been paid. In its Answer, the respondent admits the validity of the claim and the amount, and states that there were sufficient funds expired in the appropriate fiscal year from which the claim could have been paid.
In view of the foregoing, the Court makes an award in the amount of $69,289.25.
Award of $69,289.25.